Citation Nr: 9932869
Decision Date: 11/22/99	Archive Date: 02/08/00

DOCKET NO. 96-28 073               DATE NOV 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUE

Entitlement to an increased disability rating for bronchial asthma,
currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD 

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 1974.
Service connection was granted for bronchial asthma in July 1975;
a noncompensable disability rating was assigned.

The Department of Veterans Affairs (VA) Regional Office (RO) denied
a compensable rating for the disability at issue in September 1995,
and the veteran appealed. A hearing was held before a traveling
member of the Board of Veterans' Appeals (Board) in Albuquerque in
May 1997. The Board thereafter remanded the case to the RO for
additional development in August 1997. Thereafter, in October 1998,
the RO increased the disability rating to 10 percent, effective
from January 1995.

In September 1999, the veteran was advised that the Board member
who presided over the hearing held in May 1997 no longer is
employed at the Board. The veteran was offered the opportunity to
appear and testify at another personal hearing. The Board's letter
indicated that if the veteran did not respond within thirty days,
the Board would assume that he did not desire an additional
hearing. The veteran did not respond to the Board's letter.

During a hearing which was held at the RO in May 1997, the veteran
testified that he felt that his sleep apnea was related to his
bronchial asthma, and that he had been hospitalized for sleep
apnea. In an August 1999 Informal Brief, the veteran's accredited
representative noted that the issue of entitlement to service
connection for sleep apnea secondary to the service-connected
bronchial asthma had been raised at the May 1997 hearing. This
issue has not been developed for appellate purposes. It is referred
to the RO for appropriate action. 1

--------------------------------------------------------------
1 The veteran's representative suggested that this case be remanded
for this purpose. However, since there has been no RO adjudication
of this issue, and thus no Notice of Disagreement has been filed,
referral rather than remand is appropriate. See Godfrey v. Brown,
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 

- 2 -

FINDINGS OF FACT

1. The veteran has been prescribed inhalational anti-inflammatory
medication for his service-connected bronchial asthma.

2. The veteran does not have an FEV- 1 of 40- to 55 percent; or an
FEV- 1/FVC of 40- to 55 percent; and he does not require at least
monthly visits to a physician for required care of exacerbations;
moreover, intermittent (at least three per year) courses of
systemic (oral or parenteral) corticosteroids are not prescribed.

3. The veteran's bronchial asthma is not manifested by frequent
attacks of asthma (i.e. one or more attacks weekly), nor by marked
dyspnea on exertion between attacks with only temporary relief by
medication. Manual labor is not precluded.

CONCLUSION OF LAW

The criteria for a 30 percent rating for bronchial asthma have been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.97, Diagnostic Code
6602 (1996 and 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for bronchial
asthma. In the interest of clarity, the Board will review the
factual background of this case; briefly discuss the relevant law
and VA regulations pertaining to the issue on appeal; and then
analyze the veteran's claim and render a decision.

---------------------------------------------------------------
238 (1999). The Board notes in passing, and as will be discussed
below in the context of the issue presented in this appeal, the
only competent medical evidence currently of record on point, a
December 1998 VA examination report, indicated that there is no
relationship between sleep apnea and bronchial asthma. 

- 3 -

Factual background

In considering the severity of a disability it is essential to
trace the medical history of the veteran. 38 C.F.R.  4.1, 4.2
(1987). Consideration of the whole recorded history is necessary so
that a rating may accurately reflect the elements of disability
present. 38 C.F.R. 4.2 (1997); Peyton v. Derwinski, 1 Vet. App. 282
(1991). However, with respect to a claim for increased rating, the
primary focus is upon the current severity of a disorder. See
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

Service medical records indicate that in 1974, while working in a
confined space, the veteran experienced the onset of shortness of
breath and wheezing. He was discharged from the service due to
bronchial asthma.

During a May 1975 VA examination, the veteran stated that he felt
"pretty good". Physical examination was essentially normal and
chest X-rays were normal.

On VA evaluation in March 1995, the veteran reported a history of
bronchial asthma since 1974. He complained of wheezing and of
attacks of shortness of breath weekly. He had never been
hospitalized for asthma. He reported frequent use of a B-agonist
medication dispensing inhaler. Clinically, his chest was clear and
there were no wheezes. The assessment was asthma and albuterol
inhaler and Azmacort inhaler were prescribed.

An April 1996 VA medical record indicates that the veteran
complained that he was still having asthma attacks. Clinically, his
chest was clear. Asthma was assessed, and Azmacort inhaler and
albuterol inhaler were prescribed.

A May 1996 VA nursing note indicates that the veteran was on
albuterol, butalbital, and Azmacort. He complained that his asthma
was worsening, as he was having shortness of breath when laying
down. He was instructed in use of inhalers.

4 -

On VA evaluation in May 1996, the veteran reported waking-up
gasping for air two to four times per night for seven days.
Clinically, his chest was clear and he was in no acute distress. A
chest X-ray revealed atelectasis and a possibly slowly evolving
process of the left lung. No definite pneumonia was seen. Pulmonary
function testing revealed an FEV-1 of 77 percent of predicted.

The veteran was hospitalized at a VA facility for an overnight
sleep study in June 1996. Clinically, his lungs were clear.

On VA evaluation in December 1996, the veteran's lung sounds were
slightly decreased throughout. No acute disease was present on VA
chest X-rays. The assessment was asthma.

On VA evaluation in February 1997, the veteran reported that his
dyspnea was stable. He was doing yard work and playing baseball.
There were no changes in his voice. Clinically, his lungs were
clear. Pulmonary function testing revealed a pre-bronchodilator
FEV-1 of 84 percent of predicted, a post-bronchodilator FEV- 1 of
87 percent of predicted, and an FEV- 1/FVC of 91.

On VA examination in February 1997, clinically, auscultation of the
lungs revealed a few faint scattered rhonchi and wheezes throughout
all lung fields. Chest X-rays revealed no evidence of active
pulmonary disease. The veteran was on Azmacort two puffs every four
hours as needed, and on albuterol inhaler two puffs every four
hours as needed. He reported continuing to have acute exacerbations
of his bronchial asthma on a regular basis in spite of treatment.
He reported being recently hospitalized for his bronchial asthma.
He stated that he had acute exacerbations of asthma at least five
or six times a month. Usually, he was treated on an outpatient
treatment basis. Pulmonary function testing revealed FEV- l's of
97, 76, 116, 105, and 80 percent of predicted.

During the hearing which was held at the RO in May 1997, the
veteran testified that he had sleep apnea, and that he would wake
up from sleep at night gasping for

- 5 -

breath. He further testified that strong odors would set off asthma
attacks. He stated that he used his inhalers daily, and that he
also used nebulizers.

VA pulmonary function testing in December 1997 revealed an FEV-1 of
75 percent of predicted, and an FEV- 1 /FVC of 86.

On VA examination in August 1998, the veteran complained of
occasional cough and occasional wheezing. It was reported that the
veteran had had three visits to the pulmonary clinic since
December. He was taking Azmacort one to two puffs once or twice per
day, and albuterol approximately eight times per day. Clinically,
his lungs exhibited good air entry bilaterally, and they were clear
to auscultation and percussion. There was no wheezing on forced
exhalation. There was no chest wall tenderness. Pulmonary function
testing showed an FEV- 1 of 2.88, increasing to 3.18 or 80 percent
of predicted after bronchodilators. FEV-1/FVC was 87 percent,
increasing to 90 percent after bronchodilators. It was felt that
the veteran might have some exercise-induced asthma. The examiner
specifically stated that there was no relationship between sleep
apnea and bronchial asthma.

Pertinent law and regulations

Disability evaluations are determined by the application of the
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R.
Part 4. The percentage ratings contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R.
3.321(a), 4.1 (1999). Separate diagnostic codes identify the
various disabilities.

VA has a duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusions.. The requirements set forth in these regulations for
evaluation of the complete medical history of the claimant s
condition operate to protect claimants against adverse decisions
based on a single,

- 6 -

incomplete or inaccurate report, and to enable the VA to make a
more precise evaluation of the level of the disability and of any
changes in the condition. Schafrath v. Derwinski, 1 Vet. App. 589,
593-94 (1991).

The Board notes that where the law or regulations change while a
case is pending, the version most favorable to the claimant
applies, absent Congressional intent to the contrary. Karnas v.
Derwinski, 1 Vet. App. 308,312-313 (1991). Bronchial asthma is
rated under the portion of the Rating Schedule that pertains to the
respiratory system and diseases of the trachea and bronchi. 38
C.F.R. 4.97, Diagnostic Codes 6602.

In this case, the veteran filed a claim for an increased rating for
bronchial asthma in January 1995. Effective October 7, 1996, the
rating schedule for diseases of the trachea and bronchi was amended
in pertinent part. Therefore, the veteran's service- connected
bronchial asthma disability will be evaluated under both the new
and old law. See Karnas, 1 Vet. App. at 312-313.

Pursuant to the VA Rating Schedule in effect before October 7,
1996, a 10 percent rating is provided for bronchial asthma with
mild symptoms with paroxysms of asthmatic type breathing (high
pitched expiratory wheezing and dyspnea) occurring several times a
year with no clinical findings between attacks. A 30 percent rating
is provided for moderate bronchial asthma, with rather frequent
asthmatic attacks (separated by only 10-14 day intervals) with
moderate dyspnea on exertion between attacks. A 60 percent rating
is provided for severe bronchial asthma, characterized by frequent
attacks of asthma (one or more attacks weekly), with marked dyspnea
on exertion between attacks with only temporary relief by
medication; and preclusion of more than light manual labor. A 100
percent rating is warranted for pronounced symptoms, characterized
by very frequent asthmatic attacks with severe dyspnea on slight
exertion between attacks and with marked loss of weight or other
evidence of severe impairment of health. In the absence of clinical
findings of asthma at the time of the examination, a verified
history of asthmatic attacks must be of record. 38 C.F.R. 4.97,
Diagnostic Code 6602 (1996).

- 7 -


The revisions in effect as of October 7, 1996 provide that
bronchial asthma is to be evaluated based on the results of
pulmonary function tests. The specific pulmonary function tests
include the percent of predicted values for Forced Expiratory
Volume in one second (FEV-1), and the FEV-1/Forced Vital
Capacity(FVC). 38 C.F.R. 4.97, Diagnostic Code 6602 (1999).

Under the revised Rating Schedule, the rating criteria for
bronchial asthma provides for a 10 percent disability evaluation
for FEV- 1 levels of 71 to 80 percent of predicted, or FEV- 1 /FVC
of 71 to 80 percent, or; intermittent inhalational or oral
bronchodilator therapy. A 30 percent evaluation is warranted for
FEV- 1 of 56 to 70 percent, or FEV- 1 /FVC of 56 to 70 percent, or
daily inhalation or oral bronchodilator therapy, or inhalation
anti-inflammatory medication. A 60 percent evaluation is provided
for FEV- 1 of 40 to 55 percent, or; FEV- 1 /FVC of 40 to 55
percent, or; at least monthly visits to a physician for required
care of exacerbations, or; intermittent (at least three per year)
courses of systemic (oral or parenteral) corticosteroids. A I 00
percent evaluation is provided for FEV- 1 of less than 40 percent,
or; FEV- 1 /FVC of less than 40 percent, or; more than one attack
per week with episodes of respiratory failure, or; requires daily
use of systemic (oral or parenteral) high dose corticosteroids or
immuno-suppressive medications. 38 C.F.R. 4.97, Diagnostic Code
6602 (1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

Analysis

Preliminary matters - duty to assist/standard of proof

The Board notes that, in general, an allegation of increased
disability is sufficient to establish as well-grounded a claim
seeking an increased rating. Proscelle v. Derwinski,, 2 Vet. App.
629 (1992). The Board concludes that the veteran's claim is

- 8 -

well grounded, as he has alleged that his bronchial asthma has
become worse. The Board is satisfied that all relevant facts have
been properly developed with respect to the disability at issue and
that no further assistance to the veteran is required in order to
comply with the VA's duty to assist mandated by 38 U.S.C.A. 5107(a)
(West 1991).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S. C.A.
5107(b); 38 C.F.R. 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49,
54 (1990), the Court stated that "a veteran need only demonstrate
that there is an 'approximate balance of positive and negative
evidence' in order to prevail." To deny a claim on its merits, the
evidence must preponderate against the claim. See also Alemany v.
Brown, 9 Vet. App. 518, 519 (1996).

Discussion of the schedular criteria

The veteran meets the new criteria for a 30 percent rating, as
ample evidence shows that he takes inhalational anti-inflammatory
medication. Azmacort inhaler is an anti-inflammatory medication.
Since using an inhalational anti-inflammation medication is
sufficient for a 30 percent rating under the new rating criteria 2
a 30 percent rating is accordingly warranted.

Therefore, the inquiry will turn to whether a 60 percent rating is
warranted under either the old or the new criteria.

--------------------------------------------------------------
2 The Board observes that the criteria for a 30 percent rating are
listed in the disjunctive, not conjunctive. Thus, the veteran need
only meet one of the three sets of criteria for an increased
rating, not all three. Cf. Johnson v. Brown, 7 Vet. App. 95, 97-99
(1994); see also 38 C.F.R. 4.21 (1999) [it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified; findings
sufficiently characteristic to identify the disease and the
disability therefrom are sufficient; and above all, a coordination
of rating with impairment of function will be expected in all
cases].

- 9 - 

After having carefully reviewed the evidence of record, the Board
has determined that the veteran does not meet or nearly approximate
the former criteria for a 60 percent rating for bronchial asthma.
No physician has indicated that the veteran has severe bronchial
asthma. No dyspnea on exertion has been noted during any of the
multiple evaluations which have been conducted. There was clinical
evidence of asthma only on two of the many evaluation reports of
record, in December 1996 and February 1997. The veteran reported
stable dyspnea and doing yard work and playing baseball without a
problem, in February 1997. There is no indication that more than
light manual labor is precluded. Indeed, the veteran has indicated
that he does yard work and plays baseball. While the evidence shows
that the veteran suffers from sleep apnea, which causes him to wake
up gasping for breath at night, the December 1998 examination
report specifically stated that there was no relationship between
sleep apnea and bronchial asthma. There is no recent medical
evidence of asthma attacks. Accordingly, none of the criteria for
a 60 percent disability rating under the former criteria have been
met.

The veteran's disability also does not meet or nearly approximate
the current criteria for a 60 percent rating. FEV- 1 studies have
been above 55 percent, with the lowest one, on VA evaluation in
December 1997, being 75 percent of predicted. He has not had at
least monthly visits to a physician for required care of
exacerbations, and he has not had any systemic corticosteroids
administered orally or parenterally.

In light of the above, a 30 percent rating, but not higher, is
granted under the new rating criteria. For the reasons and bases
discussed in detail above, the preponderance of the evidence is in
against the assignment of a disability rating higher than 30
percent rating under either the former or the current schedular
criteria.

- 10-

ORDER

Entitlement to a 30 percent rating for bronchial asthma is granted,
subject to law and regulations governing the payment of VA monetary
benefits.

Barry F. Bohan
Member, Board of Veterans' Appeals



